Rothrock, J.
i. promisguarantor: ' tice. . I. .The appellant’s blank indorsement of the note made him liable as a guarantor of the performance of the contract. . Code, Sec. 2089. Peabody, the maker, absconded before the note became due. No demand of payment was made upon him when the note became due, and the facts.abundantly show that the guar-.' *546antors received no detriment from the want of notice of nonpayment. If they did not receive detriment they are chargeable without notice. Code, Sec. 2090.
II. The guarantors instituted a suit in attachment against the maker, after he had absconded and before the note became due. No judgment was taken in the attachment proceedings at first term. Appellant insists that he was prejudiced by this continuance of the cause, and that it was occasioned by the failure of plaintiff to deliver the original note to him to be ■used in evidence. Whatever effect this might have upon the rights of the parties, we think the evidence justified the court below in finding that there was no negligence in the plaintiff in this regard.
It appears that no demand for the note was made upon plaintiff until after the term of court was past. Judgment was taken at the succeeding term. We need not repeat the evidence.
Affirmed.